Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is effective as of November 13, 2006 (“Effective
Date”), by and between Impac Mortgage Holdings, Inc., a Maryland corporation
(“Employer”), and Andrew McCormick, an individual (“Employee”).

RECITALS

WHEREAS, Employee is knowledgeable of the business of Employer;

WHEREAS, Employer believes that Employee is an integral part of its management
and currently is and will become more knowledgeable of the Business of employer
and any affiliates or related entities of Employer;

WHEREAS, Employer proposes to employ Employee as the Executive Vice President,
Chief Investment Officer (“CIO”), Impac Mortgage Holdings, Inc.;

WHEREAS, Employee may possess extensive confidential information concerning the
Business, including confidential attorney-client communications; and

WHEREAS, Employee is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) in his role as CIO for the consolidated
entities under the terms and conditions herein stated.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

1.        Employment, Services and Duties.

1.1 Employer hereby employs Employee and Employee hereby accepts such employment
full-time (subject to those exceptions, if any, set forth below) as Executive
Vice President, Chief Investment Officer (“CIO”) of Employer to perform the
duties and functions set forth in Exhibit A attached hereto and to perform such
other duties or functions as are reasonably required or as may be prescribed
from time to time or as otherwise agreed. Employee shall render his services by
and subject to the instructions and under the direction of the Employer’s Board
of Directors and to the President (“President”) and/or such persons as the Board
may reasonably designate.

1.2 Employee acknowledges and agrees that Employee may be required by Employer
to devote a portion of his working time to perform functions for Employer’s
affiliates, subsidiaries or related entities and that such services are to be
performed pursuant to and consistent with Employee’s duties and obligations
under this Agreement.

1.3 Employee will at all times faithfully, industriously and to the best of his
ability, experience and talents perform all of the duties required of him
pursuant to the terms of

1


--------------------------------------------------------------------------------


this Agreement. Employee will devote his full business energies and abilities
and all of his business time to the performance of his duties hereunder and will
not, without Employer’s prior written consent, render to others any service of
any kind (whether or not for compensation) that would interfere with the full
performance of Employee’s duties hereunder, and in no event will engage in any
activities that compete with the Business or that could create a reasonably
foreseeable conflict of interest or the appearance of a reasonably foreseeable
conflict of interest; provided that nothing contained in this Section 1.3 shall
preclude Employee from engaging in or managing Employee’s outside investments.

2.        Term and Termination.

2.1 The term of this Agreement shall be through December 31, 2008, unless
extended by the mutual written agreement of Employer and Employee.

2.2 Employee’s employment shall terminate prior to the expiration of the term
set forth in Section 2.1 upon the happening of any of the following events:

(a) Voluntary termination by Employee other than for Good Reason (as defined
below); provided that Employee shall be required to provide Employer with at
least 30 days prior written notice of such voluntary termination;

(b) Death of Employee;

(c) Employer may terminate Employee under this Agreement for “Cause” if any of
the following occurs (any determination of “Cause” as used in this Agreement
shall be made only by an affirmative majority vote of the Board of Directors
(not including Employee in the deliberations or vote on the same, if a director)
of Employer), “Cause” shall mean:

(i) Employee is convicted of (or pleads nolo contendere to) (A) a crime of
dishonesty or breach of trust, including such a crime involving either the
property of Employer (or any affiliate or related entity of Employer) or the
property entrusted to Employer (or any affiliate or related entity of Employer)
by its clients, including fraud, or embezzlement or other misappropriation of
funds belonging to Employer (or any affiliate or related entity of Employer) or
any of their respective clients, or (B) a felony leading to incarceration of
more than 90 days or the payment of a penalty or fine of $100,000 or more;

(ii) Employee materially and substantially fails to perform Employee’s job
duties properly assigned to Employee after being provided 30 days prior written
notification by Employer setting forth those duties that are not being performed
by Employee; provided that Employee shall have a reasonable time to correct any
such failures to the extent that such failures are correctable and Employer may
not terminate Employee for “Cause” on the basis on any such failure that is
cured within a reasonable time.

(iii) Employee has engaged in willful misconduct or gross negligence in
connection with his service to Employer (or any affiliate or related

2


--------------------------------------------------------------------------------


entity of Employer) that has caused or is causing material harm to Employer (or
any affiliate or related entity of Employer); or

(iv) Employee’s material breach of any of the terms of this Agreement or any
other obligation that Employee owes to Employer (or any affiliate or related
entity of Employer), including a material breach of trust or fiduciary duty or a
material breach of any proprietary rights and inventions or confidentiality
agreement between Employer and Employee (or between Employee and any affiliate
or related entity of Employer)(as such agreements may be adopted or amended from
time to time by Employer and Employee).

(d) By mutual agreement between Employer and Employee;

(e) The date when Employee is declared legally incompetent under the laws of the
State of California, or if Employee has a mental or physical condition that can
reasonably be expected to prevent Employee from carrying out his essential
duties and obligations under this Agreement for a period of greater than six
months (any such condition an “Incapacitating Condition”), notwithstanding
Employer’s reasonable accommodations (to the extent required by law);

(f) Employer may terminate Employee under this Agreement at will (and without
Cause) upon written notice at any time. Unless otherwise provided in such
notice, such termination shall be effective immediately upon providing written
notice to Employee; or

(g) Employee may terminate his employment under this Agreement for Good Reason
upon providing Employer at least 30 days prior written notice of such
termination stating the basis on which Employee has determined that he has Good
Reason to terminate his employment; provided that Employer shall have a
reasonable time after receiving such notice to cure any event that would
constitute Good Reason for Employee to terminate his employment (provided such
event is curable) and Employee may not terminate his employment for Good Reason
on the basis of any such event that is cured within a reasonable time. “Good
Reason” shall mean:

(i) the assignment to Employee of duties materially inconsistent with, or a
substantial reduction or alteration in, the authority, duties or
responsibilities of Employee as set forth in this Agreement or Exhibit A,
without Employee’s prior written consent;

(ii) the principal place of the performance of Employee’s responsibilities and
duties is changed to a location outside of the Washington D.C. metropolitan
area, without Employee’s prior written consent

(iii) a material breach by Employer of this Agreement, including a reduction by
Employer of Employee’s Base Salary, without Employee’s prior written consent;

Good Reason does not include the expiration of the term of this Agreement on
December 31, 2008.

3


--------------------------------------------------------------------------------


2.3 Except as set forth in Section 4, in the event that Employee’s employment is
terminated pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d) or 2.2(e) herein,
neither Employer nor Employee shall have any remaining duties or obligations
under this Agreement, except that Employer shall pay to Employee, or his legal
representatives, on the date of termination of employment (the “Termination
Date”) or, with respect to reimbursement for expenses, as promptly as practical
after the Termination Date, the following:

(a) Such compensation as is due pursuant to Section 3.1 (a) prorated through the
Termination Date;

(b) Any expense reimbursements due and owing to Employee for reasonable and
necessary business and entertainment expenses of Employer incurred by Employee
prior to the Termination Date; and

(c) The dollar value of all accrued and unused paid time off, including vacation
time, that Employee is entitled to through the Termination Date

2.4 Except as set forth in Section 4, in the event that Employee’s employment is
terminated pursuant to Section 2.2(f) or 2.2(g), neither Employer nor Employee
shall have any remaining duties or obligations under this Agreement, except that
Employer shall pay to Employee, or his representatives, (i) the amounts set
forth in Section 2.3 at the times set forth in Section 2.3 and (ii) the
following (provided that payments for health insurance coverage shall be made to
an insurance provider), subject to Employee signing and delivering to Employer
the Waiver and Release Agreement required pursuant to Section 2.6:

(a) An additional 12 month’s worth of Base Salary to be paid proportionally over
the 12 month period of time after Employee signs and delivers to Employer the
Waiver and Release Agreement required pursuant to Section 2.6; and

(b) If Employee is terminated pursuant to Section 2.2(f) or 2.2(g) prior to
December 31, 2007, fifty percent (50%) of the Annual Incentive Bonus or $500,000
will be paid to the Employee as follows: One/twelfth (1/12 of $500,000, or
$41,666.66) will accrue to Employee each month beginning in January, 2007, and
all accrued amounts for any month or partial month before the Termination Date
will be paid to Employee in a lump sum on the Termination Date. The balance of
the monthly payments will be paid to Employee in monthly installments over the
remaining months after Employee signs and delivers to Employer the Waiver and
Release Agreement required pursuant to Section 2.6. As an illustration: If
Employee is terminated pursuant to Section 2.2(f) or 2.2(g) on August 10, 2007,
he will be paid $333,333.28 (8/12 of $500,000) on the Termination Date. The
remaining balance of the $500,000 (or $166,666,72) will be paid as it accrues
(i.e., assuming he has signed and delivered the Waiver and Release Agreement,
$41,666.68 in September, 2007, $41,666.68 in October, 2007, $41,666.68 in
November, 2007 and $41,666.68 in December, 2007.)

(c) Premiums for continuation of Employee’s health insurance benefit; under
Employer’s group health insurance plan, for the 12 month period succeeding the
Termination Date (with such health insurance coverage to be at a level and
quality equivalent to the health insurance coverage provided by Employer to
Employee

4


--------------------------------------------------------------------------------


immediately prior to the Termination Date, “Equivalent Coverage”). Employer
agrees to transmit following the Termination Date a request (and to join in such
request) from Employee to Employer’s then group health insurance carrier seeking
approval to maintain Employee’s coverage for such period under Employer’s group
plan as though Employee were still employed and without reference to COBRA;
provided that i) Employer makes no representation concerning any future health
insurance carrier’s willingness to consent to such additional coverage; ii)
Employer undertakes no obligation to secure such consent. In the event that such
consent is not forthcoming, then Employee’s continuation coverage shall be
subject to COBRA. Employer shall pay such premiums only so long as (during said
12 month period) Employee remains eligible for such Equivalent Coverage;

(d) Stock Options to be determined and paid as follows:

(i)                        For a period of 12 months after the month in which
the Termination Date occurs, Employee shall remain as employee and will continue
to vest in his stock option, restricted stock grants or any other form of equity
compensations that was previously granted but not vested at the Termination Date
but will not be eligible to receive any new grants after the Termination Date.
However, upon Employee notifying the Company of his election to compete or the
Company notifying the Employee of his violation of section 4 of this agreement,
then Employee shall no longer be an Employee of the Company and will no longer
continue to vest in the stock options or other forms of stock grants.

(e) The payments set forth in Sections 2.4(a) (b) (c) and (d) above are referred
to herein collectively as the “Severance Payments” and each as a “Severance
Payment.”

2.5 Employee understands and agrees that he shall be exclusively liable for the
payment of all taxes that are due, if any, as a result of his actual or
constructive receipt of the Severance Payments provided for in this Agreement,
including, but not limited to, any taxes and/or penalties resulting from a
determination that any portion of the Severance Payments are taxable as deferred
compensation pursuant to Internal Revenue Code §409A and implementing
regulations. Employee agrees fully to indemnify and hold Company harmless for
payment of Employee’s tax obligations or related penalties as may be required by
any federal, state or local taxing authority, at any time, as a result of the
actual or constructive receipt of the compensation provided for in this
Agreement.

2.6 As a condition precedent of Employee or his estate receiving any Severance
Payment from Employer, whether in a lump sum payment or a string of payments or
in the form of payment of benefits, Employee or his estate shall, in
consideration for payment of such amount or benefit, sign and deliver to
Employer (against the execution and delivery of the same by the other parties
thereto) the form of Waiver and Release Agreement attached hereto as Exhibit B.
Such Waiver and Release Agreement will not be construed to include any release
of

5


--------------------------------------------------------------------------------


any indemnification rights Employee may have against Employer pursuant to
Employer’s Articles of Incorporation or bylaws, any indemnification agreement or
California Labor Code Section 2800.

2.7 This Agreement shall not be terminated by Employer merging with or otherwise
being acquired by another entity, whether or not Employer is the surviving
entity, or by Employer transferring of all or substantially all of its assets
(any such event, an “Acquisition”).

2.8 In the event of any Acquisition, the surviving entity or transferee, as the
case may be, shall be bound by and shall have the benefits of this Agreement.

3.        Compensation.

3.1 As the total consideration for Employee’s services rendered hereunder,
Employee shall be entitled to the following during the period that Employee is
employed hereunder:

(a) A base salary of $350,000 per year (“Base Salary”), payable in equal
installments bi-weekly on those days when Employer normally pays its employees.

(b) A Performance Incentive Bonus and Annual Incentive Bonus in an amount up to
$1,350,000 to be allocated as follows: (i) up to $175,000 based upon Portfolio
Earnings, Portfolio Credit Quality and Performance Goals; as more fully defined
in Section 3.1(b)(i); (ii) up to $175,000 based upon Individual Management
Objectives, as more fully defined in Section 3.1(b)(ii); and (iii) up to
$1,000,000 as an Annual Incentive, as more fully defined in Section 3.1(b)(iii).
The Performance Incentive Bonus objectives shall be mutually agreed upon by
Employee and Employer and shall be paid within thirty (30) days of each calendar
year for which the bonus has been earned. For the period of November 13, 2006
through December 31, 2006, the annual Performance Incentive Bonus will be
prorated for the period. The Annual Incentive Bonus will be paid, if earned,
within thirty (30) days of each calendar year end. No prorated payment will be
earned for the period of November 13, 2006 through December 31, 2006.

(i) Portfolio Earnings, Credit Quality and Performance Bonus. Up to $175,000 of
the Performance Incentive Bonus shall be based upon Portfolio Earnings, Credit
Quality and Performance objectives which will be mutually agreed upon year by
Employee and Employer’s Board of Directors or their designees in conjunction
with the annual business plan of Employer. The Portfolio Earnings, Credit
Quality and Performance bonus shall be calculated each year by multiplying (i)
$175,000 (the maximum attainable Portfolio Earnings, Credit Quality and
Performance Bonus times (ii) the Bonus Factor based on percentage completion of
goals as follows:

6


--------------------------------------------------------------------------------


 

% Completion of Goals

 

Bonus Factor

 

 

 

Less than 50%

 

0%

50 to 75%

 

50%

75.01% to 99.99%

 

75%

100% or more

 

100%

(ii) Individual Management Objectives Bonus. Up to $175,000 of the Performance
Incentive Bonus shall be based upon annual Individual Management Objectives
which will be mutually agreed upon by Employee and Employer’s Board of Directors
or their designees in conjunction with the annual business plan of Employer. The
Individual Management Objectives Bonus shall be calculated each year by
multiplying (i) $175,000 (the maximum attainable Individual Management
Objectives Bonus times (ii) the Bonus Factor based on percentage completion of
goals as follows:

 

% Completion of Goals

 

Bonus Factor

 

 

 

Less than 50%

 

0%

50 to 75%

 

50%

75.01% to 99.99%

 

75%

100% or more

 

100%

(iii) Annual Incentive Bonus. Employee is eligible for an additional $1,000,000
Annual Incentive Bonus. Employee shall earn 50% of the $1,000,000 Annual
Incentive Bonus if the taxable income as reported in Employer’s annual audited
financial statements exceeds an annualized rate of $1.15 for the period of
January 1, 2007 through June 30, 2007 and $1.45 for the period of July 1, 2007
through December 31, 2007. The remaining 50% of the Annual Incentive Bonus will
be earned by Employee if he is employed by Employer in good standing (which
shall mean that he is not on written probation by Employer) as of December 31,
2007. For the year ending December 31, 2008, Employee will earn the $1,000,000
Annual Incentive Bonus if the taxable income as reported in IMH’s annual audited
financial statements exceeds for the period of January 1, 2008 through June 30,
2008 $1.45 and $1.75 for the period of July 1, 2008 through December 31, 2008.

7


--------------------------------------------------------------------------------


(c) Stock Options in Employer will be granted and may be exercised in accordance
with company guidelines. Currently, stock awards are done each year in July.

(d) Employee shall accrue vacation time during the period he is employed
hereunder at the rate of 6.15 hours per bi-weekly pay period beginning upon
completion of 90 days of employment with Employer. Vacation accrual shall be
subject to any vacation benefit accrual cap established by Employer (i.e., once
the cap has been reached, further accrual shall cease until Employee uses some
or all of his accrued time to fall below the accrual cap). Employee shall be
eligible to take paid vacation after six (6) months of employment. Thereafter,
the timing of Employee’s vacation shall be governed by Employer’s usual policies
applicable to all employees;

(e) Employee is entitled to participate in any policies or plans regarding
benefits of employment, including pension, profit sharing, group health,
disability insurance and other employee welfare benefit plans now existing or
hereafter established to the extent that Employee is eligible under the terms of
such plans. Despite the foregoing, Employee is entitled to participate in any
such plan or program only if the executive officers of Employer generally are
eligible to participate in such plan or program. Employer may, in its sole
discretion and from time to time, establish additional senior management benefit
programs as it deems them appropriate. Employee understands that any such plans
may be modified or eliminated in Employer’s sole discretion in accordance with
applicable law; and

(f) Such other benefits as the Board of Directors of Employer, in its sole
discretion, may from time to time provide.

3.2 During the period that Employee is employed hereunder, Employer shall
reimburse Employee for reasonable and necessary business and entertainment
expenses incurred by Employee on behalf of Employer in connection with the
performance of Employee’s duties hereunder. It is understood and agreed that
Employee shall be eligible to travel first or business class airfare for all
flights longer than four hours.

3.3 There shall be no inflation or any other automatic adjustments to any of the
compensation paid to Employee under this Agreement.

3.4 Employer shall have the right to deduct from the compensation due to
Employee hereunder any and all sums required for social security and withholding
taxes and for any other federal, state, or local tax or charge which may be in
effect or hereafter enacted or required as a charge on the compensation of
Employee.

3.5 Employer shall maintain Directors and Officers insurance, and such coverage
shall be substantially similar to coverage provided by Employer’s affiliates and
related entities.

3.6 Employer shall reimburse Employee for up to $10,000 worth of legal fees
incurred in negotiating and documenting this Agreement.

8


--------------------------------------------------------------------------------


4.        Non-Competition.

4.1 At all times during Employee’s employment hereunder, and, if Employee’s
employment is terminated pursuant to Section 2.2(f) or 2.2(g) during the 12
month period of time after such termination (the “Post-Termination Payment
Period”) and in consideration for any and all payments and benefits provided to
Employee pursuant to this Agreement during the Post-Termination Payment Period,
Employee shall not, directly or indirectly, engage or participate in, prepare or
set up, assist or have any interest in any person, partnership, corporation,
limited liability company, firm, association, or other business organization,
entity or enterprise (whether as an employee, officer, director, member, agent,
security holder, creditor, consultant or otherwise) that engages in any activity
in those geographic areas where Employer conducts the Business, which activity
is the same as, similar to, or directly competitive with any activity engaged in
by Employer (REIT, mortgage banking and wholesale lending operations for sub
prime and Alt-A residential loans or such other business as Employer may engage
in). Notwithstanding the foregoing, Employee may elect at any point during the
Post-Termination Payment Period to forego any future remaining payments or
benefits payable under Section 2.4, in which case the limitations set forth in
this Section 4.1 shall terminate at the time of such election.

4.2 Nothing contained in Section 4 shall be deemed to preclude Employee from
purchasing or owning, directly or beneficially, as a passive investment, less
than five percent of any class of publicly traded securities of any entity so
long as Employee does not actively participate in or control, directly or
indirectly, any investment or other decisions with respect to such entity.

5.        No Compensation from Related Entities.

Without prior written approval from Employer’s Board of Directors, Employee
shall not directly or indirectly receive compensation from any company with whom
Employer or any of its affiliates (as “affiliate” is defined in Rule 405
promulgated under the Securities Act of 1933) has any financial, business or
affiliated relationship.

6.        Confidentiality; Non-Solicitation and Proprietary Rights.

Concurrently with signing this Agreement, Employee and Employer will sign a
Proprietary Rights and Inventions Agreement in the form attached hereto as
Exhibit C (the “Proprietary Rights and Inventions Agreement”).

7.        Copies of Agreement.

Employee authorizes Employer to send a copy of the Proprietary Rights and
Inventions Agreement to any and all future employers which Employee may have,
and to any and all persons, firms, and corporations, with whom Employee may
become affiliated in a business or commercial enterprise, and to inform any and
all such employers, persons, firms or corporations that Employer intends to
exercise its legal rights should Employee breach the terms of the Proprietary
Rights and Inventions Agreement or should another party induce a breach of that
agreement on Employee’s part.

 

9


--------------------------------------------------------------------------------


8.        Severable Provisions.

The provisions of this Agreement are severable and if any one or more provisions
is determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

9.        Arbitration.

To the fullest extent allowed by law, any controversy, claim or dispute between
Employee and Employer (or any of its stockholders, directors, officers,
employees, affiliates, agents, successors or assigns) relating to or arising out
of Employee’s employment or the cessation of that employment will be submitted
to final and binding arbitration in Orange County, California for determination
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Employer shall pay the arbitrator’s
fees and any AAA administrative expenses. In the event Employee files a claim to
collect unpaid payments or benefits payable under Section 2.4, the prevailing
party shall be awarded reasonable attorneys’ fees and costs. Any judgment upon
the award rendered by, the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, and any other federal or state constitutional
provisions, statutes or laws relating to an employee’s relationship with his
employer. However, claims for workers’ compensation benefits and unemployment
insurance (or any other claims where mandatory arbitration is prohibited by law)
are not covered by this arbitration agreement, and such claims may be presented
to the appropriate court or government agency. BY AGREEING TO THIS MUTUAL AND
BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration policy is to be construed as broadly as is
permissible under relevant law.

EMPLOYER AND EMPLOYEE HAVE READ THIS SECTION 9 AND IRREVOCABLY AGREE TO
ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

 

[g97721kci001.jpg]

 

[g97721kci002.jpg]

 

Employer’s Initials

 

Employee’s Initials

 

 

 

 

 

 

 

 

 

10.       Injunctive Relief.

The parties hereto agree that any breach or threatened breach of Section 5 of
this Agreement or the Proprietary Rights and Inventions Agreement will cause
substantial and irreparable damage to Employer in an amount and of a character
difficult to ascertain. Accordingly, to prevent any such breach or threatened
breach, and in addition to any other relief to which Employer may otherwise be
entitled, Employer will be entitled to immediate

10


--------------------------------------------------------------------------------


temporary, preliminary and permanent injunctive relief through appropriate legal
proceedings in any arbitration, without proof of actual damages that have been
incurred or may be incurred by Employer with respect to such breach or
threatened breach. Employee expressly agrees that Employer will not be required
to post any bond or other security as a condition to obtaining any injunctive
relief pursuant to this Section 11, and Employee expressly waives any right to
the contrary. Employee agrees that this Section 11 is without prejudice to the
rights of the parties to compel arbitration pursuant to Section 10.

11.      Entire Agreement.

This Agreement and the Exhibits attached hereto contain the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein or the Exhibits
attached hereto. This Agreement and its attachments supersede any and all prior
agreements, written or oral, with Employer relating to Employee’s employment
with Employer and any other subject matter of this Agreement. Any such prior
agreements are hereby terminated and of no further effect and Employee, by the
execution hereof, agrees that any compensation provided for under any such prior
agreement is specifically superseded and replaced by the provision of this
Agreement; subject to the following (i) this Agreement is not intended to
supercede, cancel or replace any stock option or dividend equivalent right
payments that Employee may have or otherwise be entitled to receive. The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.

12.      Governing Law.

This Agreement is and shall be governed and construed in accordance with the
laws of the State of California, regardless of any laws on choice of law or
conflicts of law of any jurisdiction.

13.      Notice.

All notices hereunder must be in writing and shall be sufficiently given for all
purposes hereunder if properly addressed and delivered personally by documented
overnight delivery service, by certified or registered mail, return receipt
requested, or by facsimile or other electronic transmission service at the
address or facsimile number, as the case may be, set forth below. Any notice
given personally or by documented overnight delivery service is effective upon
receipt. Any notice given by registered mail is effective upon receipt, to the
extent such receipt is confirmed by return receipt. Any notice given by
facsimile transmission is effective upon receipt, to the extent that receipt is
confirmed, either verbally or in writing by the recipient. Any notice which is
refused, unclaimed or undeliverable because of an act or omission of the party
to be notified, if such notice was correctly addressed to the party to be
notified, shall be deemed communicated as of the first date that said notice was
refused, unclaimed or deemed undeliverable by the postal authorities, or
overnight delivery service.

11


--------------------------------------------------------------------------------


 

If to Employer:

 

Impac Mortgage Holdings, Inc.

 

 

19500 Jamboree Road, Building 2

 

 

Irvine, California 92612

 

 

Telephone: (949) 475-3600

 

 

Facsimile: (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General Counsel

 

 

 

With a copy to:

 

Ernest W. Klatte, III, Esq.

 

 

Rutan & Tucker, L.L.P.

 

 

611 Anton Blvd., 14th Floor

 

 

Costa Mesa, California 92626

 

 

Telephone: (714) 641-5100

 

 

Facsimile: (714) 546-9035

 

 

 

If to Employee:

 

Andrew McCormick

 

 

7648 Kindler Road

 

 

Laurel, Maryland 20723

 

 

 

 

 

Telephone: (301) 498-3544

 

 

Facsimile:

 

 

 

With a copy (not

 

Williams & Connolly LLP

constituting

 

725 Twelfth Street, N.W.

notice) to:

 

Washing, D.C. 20005

 

 

Telephone: (202) 434-5000

 

 

Facsimile: (202) 434-5029

 

 

Attn: Jacqueline M. Davies, Esq.

14.      Amendments And Waivers.

This Agreement may not be amended, modified, superseded, canceled, or any terms
waived, except by written instrument signed by both parties, or in the case of
waiver, by the party to be charged.

15.      Successor and Assigns.

This Agreement is not assignable by Employee, nor by Employer except to an
affiliated or successor entity. This Agreement is binding on the parties’ heirs,
executors, administrators, other legal representatives, successors, and, to the
extent assignable, their assigns.

16.      Representations.

The person executing this Agreement on behalf of Employer hereby represents and
warrants on behalf of himself and Employer that he is authorized to represent
and bind Employer. Employee specifically represents and warrants to Employer
that he is not now under

12


--------------------------------------------------------------------------------


any contractual or quasi-contractual obligations that is inconsistent or in
conflict with this Agreement or that would prevent, limit or impair Employee’s
performance of his obligations under this Agreement, (b) he has had the
opportunity to be represented by legal counsel of his choosing in preparing,
negotiating, executing and delivering this Agreement; and (c) fully understands
the terms and provisions of this Agreement.

17.      Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party’s signature transmitted by facsimile (“fax”), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Agreement by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement containing said party’s original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Agreement as if it were an original signature
page.

18.      Rules of Construction.

This Agreement has been negotiated by the parties and is to be interpreted
according to its fair meaning as if the parties had prepared, it together and
not strictly for or against any party. References in this Agreement to
“Sections” refer to Sections of this Agreement, unless the context expressly
indicates otherwise. References to “provisions” of this Agreement refer to the
terms, conditions, restrictions and promises contained in this Agreement.
References in this Agreement to laws and regulations refer to such laws and
regulations as in effect on this date and to the corresponding provisions, if
any, of any successor law or regulation. At each place in this Agreement where
the context so requires, the masculine, feminine or neuter gender includes the
others and the singular or plural number includes the other. Forms of the verb
“including” mean “including without limitation” unless the context expressly
indicates otherwise. “Or” is inclusive and includes “and” unless the context
expressly indicates otherwise. The introductory headings at the beginning of
Sections of this Agreement are solely for the convenience of the parties and do
not affect any provision of this Agreement.

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

“EMPLOYER”

 

 

 

Impac Mortgage Holdings, Inc., a Maryland
corporation

 

 

 

By:

[g97721kci003.jpg]

 

Name: Richard J. Johnson

 

Title: EVP, COO

 

 

 

13


--------------------------------------------------------------------------------


 

“EMPLOYEE”

 

 

 

 

By:

[g97721kci004.jpg]

 

 

 

 

 

Name:

Andrew McCormick

 

 

 

 

 

 

Title:

Executive Vice President, CIO

 

14


--------------------------------------------------------------------------------


EXHIBIT A

JOB DESCRIPTION AND RELATED ENTITIES

The roles and responsibilities of the CIO will be as follows:

Employee’s responsibilities will include the directing and overseeing of all
balance sheet investment decisions, hedging policy decisions, pipeline hedging
risk management decisions, interest rate risk management and overall
securitization structuring responsibilities. More specifically, Employee will be
responsible for:

·                  Rate sheet pricing strategies

·                  Pipeline hedging

·                  Servicing sales and whole loan executions

·                  Current balance sheet

·                            Assess current risk metrics

·                            Evaluate and adjust hedge strategies

·                            Capital management Strategies

·                            Development of a bond portfolio from current
securitizations and evaluate other assets that meet our investment criteria

·                            Evaluate current assets for retention or sale

·                            Evaluate alternative hedging strategies for current
balance sheet

·                  Mortgage loan securitization strategies

·                            Hedging in trust versus outside of trust

·                            CDO/CLO opportunities

·                            Retaining selected tranches

·                            Managing underwriters

Employee will be responsible for establishing and maintaining a mortgage
securities portfolio management operation in the Washington, D.C., metropolitan
area, and the Company will support Employee in this endeavor. The Employer will
invest the resources required to manage the existing portfolio and build a new
portfolio of mortgage securities, including (a) supporting the staffing levels
generally discussed by the Employee and Employer or otherwise agreed to by them
(it being understood that the personnel hired to establish the Washington, D.C.
metropolitan area operation will be recruited by and managed by the Employee)
and (b) supporting the office set-up and data systems as generally discussed by
the Employee and Employer or otherwise agreed by them.

15


--------------------------------------------------------------------------------


Employee will be the chairperson of Asset Liability Committee and a senior
member of the Executive Committee. All current Secondary Marketing and Asset
Liability personnel will report directly to Employee, over whom Employee will
have hiring/firing authority, subject to the approval of the President. Employee
will also have hiring/firing authority over all employees in the CIO
organization subject to the approval of the President. Employee will report
directly to the President and/or such other persons as the Board of Directors
may reasonably designate.

 

16


--------------------------------------------------------------------------------


EXHIBIT B

WAIVER AND RELEASE AGREEMENT

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Mortgage Holdings, Inc. and any affiliate
or related entity of Impac Mortgage Holdings, Inc. (collectively, “Employer”) to
Andrew McCormick (“Employee”) pursuant to the Employment Agreement between
Employer and Employee dated as of November 13, 2006 (the “Employment
Agreement”), Employee, on the one part, and Employer on the other part, hereby
enter into this Waiver and Release Agreement (“Waiver”), and each agrees to
waive and release the other and, as the case may be, the other’s stockholders,
directors, officers, employees, affiliates, agents, successors and assigns, if
any, from all known and unknown claims, agreements or complaints related to or
arising under Employee’s employment with Employer, including, but not limited
to, any claim arising out of Employee’s termination, any express or implied
agreement between Employee and Employer (other than each party’s respective
rights and obligations under Sections 2.3, 2.4 and 4.1 of the Employment
Agreement, and the Proprietary Rights and Inventions Agreement), and any other
federal or state constitutional provisions, statutes or laws relating to an
employee’s relationship with his employer, including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security
Act, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the California Fair Employment and Housing Act, and the California Labor
Code.

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Employee may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k, deferred compensation or stock
option plan of Employer; or (iii) any claim that Employee may have against any
officer, director, employee, or agent of Employer or Guarantor for defamation or
intentional interference with prospective employment or business advantage or
(iv) any rights Employee may have as a shareholder of Employer.

This Waiver includes a waiver of any rights the parties may have under Section
1542 of the California Civil Code, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by his must have materially affected his settlement with the debtor.”

Employee’s Waiver is conditioned upon Employer and Guarantor’s performance of
all of their severance obligations pursuant to Sections 2.3 and 2.4 of the
Employment Agreement. In the event that Employer materially breaches its
severance obligations under the Employment Agreement, then Employee shall be
entitled to pursue any claims as though this Waiver did not exist, and the
statute of limitations for any such claims shall be deemed to have been tolled
during the period from the date of Employee’s termination through the date
Employer breached it obligations.

1


--------------------------------------------------------------------------------


Employer’s Waiver is conditioned upon Employee’s performance of all of his
obligations pursuant to Section 4.1 of the Employment Agreement. In the event
that Employee materially breaches his non-compete obligations under the
Employment Agreement, then Employer shall be entitled to pursue any claims as
though this Waiver did not exist, and the statute of limitations for any such
claims shall be deemed to have been tolled during the period from the date of
Employee’s termination through the date Employee breached his obligations. The
parties to this Waiver each acknowledge that each may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to the claims, suits, rights, actions, complaints, agreements,
contracts, causes of action, and liabilities of any nature whatsoever that are
the subject of the above release, and the parties expressly agree that this
Waiver shall be and remain effective in all respects regardless of such
additional or different facts.

Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

 

Dated:

 

 

 

 

By:

 

 

Andrew McCormick

 

Executive Vice President, CIO

 

Dated:

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT C

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

In consideration of my employment by Impac Mortgage Holdings, Inc., a California
corporation (the “Company”), and the compensation I receive from the Company, I
agree to certain restrictions placed by the Company on my use and development of
information and technology, as more fully set out below.

1.         Proprietary Information. I understand that the Company possesses and
will possess Proprietary Information which is important to its business. For
purposes of this Agreement, “Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company or any
of its affiliates or related entities, or which became or will become known by,
or was or is conveyed to the Company, which has commercial value in the
Company’s business or the business of any of the Company’s affiliates or related
entities, unless (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company as specifically
identified and disclosed by me in Exhibit A attached hereto; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and who did not learn of it directly from the
Company or any of its affiliates or related entities.

Proprietary Information includes information (whether conveyed orally or in
writing) relating to (i) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (ii) information
about investment techniques or strategies, investment research or analysis,
business techniques or strategies, processes, costs, profits, markets, marketing
plans, forecasts, sales or commissions; (iii) plans for new investment
techniques and strategies; (iv) the compensation, performance and terms of
employment of other employees; (v) all other information that has been or will
be given to me in confidence by the Company (or any affiliate or related entity
of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

2.         Company Materials. I understand that the Company and its affiliates
and related entities possess or will possess “Company Materials” which are
important to their respective businesses. For purposes of this Agreement,
“Company Materials” are documents or other media or tangible items that contain
or embody Proprietary Information or any other information concerning the
business, operations or plans of the Company or any of its affiliates or related
entities, whether such documents have been prepared by me or by others. “Company
Materials” include charts, graphs, notebooks, customer lists, computer software,
media or printouts, sound

1


--------------------------------------------------------------------------------


recordings and other printed, typewritten or handwritten documents, as well as
financial models and the like.

3.         Intellectual Property.

3.1       All Proprietary Information and all right, title and interest in and
to any patents, patent rights, copyrights, trademark rights, mask work rights,
trade secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively “Rights”) in connection therewith shall be the sole
property of the Company or its affiliates or related entities, as the case may
be. I hereby assign to the Company any Rights I may have or acquire in such
Proprietary Information. At all times, both during my employment with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company except as may be
necessary and appropriate in the ordinary course of performing my duties to the
Company or as may be required by law or legal procedure. The disclosure
restrictions of this Agreement shall not apply to any information that I can
document is generally known to the public through no fault of mine. Nothing
contained herein will prohibit me from disclosing to anyone the amount my wages.

3.2       All Company Materials shall be the sole property of the Company. I
agree that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, and any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation; (ii) my personal copies
of contact information and materials I had before I became an employee and (ii)
my copy of this Agreement.

3.3       I agree that all “Inventions” (which term includes patentable or
nonpatentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code. I hereby assign, without further consideration, all
such Inventions to the Company (free and clear of all liens and encumbrances),
and the Company shall be the sole owner of all Rights in connection therewith.
No assignment in this Agreement shall extend to Inventions, the assignment of
which is prohibited by Labor Code Section 2870, which states:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or his rights in an invention to his or
his employer shall not apply to an invention that the employee developed
entirely on

2


--------------------------------------------------------------------------------


his or his own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

1.                         Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer.

2.                         Result from any work performed by the employee for
the employer.

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). 1 will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

3.4       I agree to disclose promptly to the Company all Inventions and
relevant records, which records will remain the sole property of the Company. I
further agree that all information and records pertaining to any idea, process,
trademark, service mark, invention, technology, computer program, original work
or authorship, design, formula, discovery, patent, or copyright that I do not
believe to be an Invention, but is conceived, developed, or reduced to practice
by me (in whole or in part, either alone or jointly with others) during my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). I will also disclose to the Company all Inventions
conceived, reduced to practice, used, sold, exploited or developed by me (in
whole or in part, either alone or jointly with others) within one (1) year of
the termination of my employment with the Company (“Presumed Inventions”); such
disclosures shall be received by the Company in confidence, to the extent they
are not assigned to the Company in Section 3.3, and do not extend such
assignment. Because of the difficulty of establishing when any Presumed
Invention is first conceived or developed by me, or whether it results from
access to Proprietary Information or the Company’s equipment, facilities, and
data, I agree that all Presumed Inventions and all Rights associated therewith
shall be presumed to be Inventions subject to assignment under Section 3.3. I
can rebut this presumption if I prove that a Presumed Invention is not an
Invention subject to assignment under Section 3.3.

3.5       I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights or my assignment with respect to such Inventions in any and all
countries. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, enforce or defend any Rights relating
to any assigned Invention, whether due to my mental or physical incapacity or
any other cause, I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents, as my agents and attorneys-in-fact, with
full power of substitution, to act for and in my behalf and instead of me, to
execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by me.

3


--------------------------------------------------------------------------------


3.6       Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” (collectively “Moral Rights”). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist, I
hereby waive such Moral Rights and consent to any action of the Company that
would violate such Moral Rights in the absence of such waiver and consent. I
will confirm any such waivers and consents from time to time as requested by the
Company.

3.7       Attached hereto as Exhibit 1 is a complete list of all existing
Inventions to which I claim personal ownership of as of the date of this
Agreement and that I desire to specifically clarify are not subject to this
Agreement, and I acknowledge and agree that such list is complete. If no such
list is attached to this Agreement, I represent that I have no such Inventions
at the time of signing this Agreement.

3.8       I understand that nothing in this Agreement is intended to expand the
scope of protection provided me by Sections 2870 through 2872 of the California
Labor Code.

4.         Prior Actions and Knowledge. I represent and warrant that from the
time of my first contact or communication with the Company, I have held in
strict confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company or any affiliate or related entity of the Company, or (ii) used,
copied, published, or summarized any Proprietary Information or removed any
Company Materials from the business premises of the Company, except to the
extent necessary to carry out my responsibilities as an employee of the Company.

5.         Non-Solicitation of Employees. I agree that for a period of twelve
months following the termination of my employment with the Company, I will not,
on behalf of myself or any other person or entity, solicit the services of any
person who was employed by the Company or any affiliate or related entity of the
Company on the date of my termination of employment.

6.         No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary or confidential information acquired by me in
confidence or in trust, prior to my employment with the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

7.         Remedies. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company.

4


--------------------------------------------------------------------------------


8.         Survival. I agree that my obligations under Sections 3.1 through 3.6,
5 and 6 shall continue in effect after termination of my employment, regardless
of the reason or reasons for termination, and whether such termination is
voluntary or involuntary on my part, and that the Company is entitled to
communicate my obligations under this Agreement to any future employer or
potential employer of mine.

9.         Controlling Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

10.       Severable Provisions. The provisions of this Agreement are severable
and if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

11.       Successors and Assigns. This Agreement shall be effective as of the
date I execute this Agreement and shall be binding upon me, my heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
subsidiaries, successors and assigns.

12        Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original for all
purposes. This Agreement may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Agreement executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Agreement by fax shall promptly thereafter deliver a
counterpart signature page of this Agreement containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

13.       Rules of Construction. This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Agreement to “Sections” refer to Sections of this Agreement, unless the
context expressly indicates otherwise. References to “provisions” of this
Agreement refer to the terms, conditions, restrictions and promises contained in
this Agreement. References in this Agreement to laws and regulations refer to
such laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Agreement where the context so requires, the masculine, feminine or neuter
gender includes the others and the singular or plural number includes the other.
Forms of the verb “including” mean “including without limitation” unless the
context expressly indicates otherwise. “Or” is inclusive and includes “and”
unless the context expressly indicates otherwise. The introductory headings at
the beginning of Sections of this Agreement are solely for the convenience of
the parties and do not affect any provision of this Agreement.

14.       Amendments and Waivers. This Agreement may not be amended, modified,
superseded, canceled, or any terms waived, except by written instrument signed
by both parties, or in the case of waiver, by the party to be charged.

5


--------------------------------------------------------------------------------


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER THAN THE PROMISES
AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN THE EMPLOYMENT
AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY HEREWITH. I HAVE
COMPLETELY NOTED ON EXHIBIT 1 TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND
INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

Dated as of:

 

[g97721kgi001.jpg]

 

 

Andrew McCormick

 

 

 

Accepted and Agreed to:

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., a

 

 

Maryland Corporation

 

 

 

 

 

By:

[g97721kgi002.jpg]

 

 

 

 

 

Name:

Richard J. Johnson

 

 

 

 

Title:

EVP, COO

 

 

 

6


--------------------------------------------------------------------------------


EXHIBIT I

EMPLOYEE’S DISCLOSURE

Gentlemen:

1. Except for the information and ideas listed below that rightfully became part
of my general knowledge prior to my first contact or communication with the
Company or any of its affiliates or related entities, I represent that I am not
in the possession of and have no knowledge of any information that can be
considered the Proprietary Information of Impac Mortgage Holdings, Inc., a
Maryland corporation (the “Company”), other than information disclosed by
Company or any of its affiliates or related entities during my employment
negotiations or my prior employment with the Company or any of its affiliates or
related entities, which I understand and agree is the Proprietary Information of
Company or its affiliates or related entities, as the case may be.

Broad knowledge base in mortgages, mortgage originations, mortgage underwriting,
all types of mortgage securitizations, derivatives, credit derivatives,
Collateralized Debt and/or Loan Obligations, other fixed income securities,
warehouse financing and repurchase agreements. Knowledge of and business
relationships with lenders, investors, ratings agencies, securities dealers, and
other participants in the primary and secondary mortgage markets.

 

 

2. Except for the complete list of Inventions set forth below, I represent that
I (in whole or in part, either alone or jointly with others) have not made,
conceived, developed or first reduced to practice any Inventions relevant to the
subject matter of my employment with the Company prior to my employment with the
Company or any of its affiliates or related entities.

 

No Inventions

 

 

 

 

 

See below:

 

 

 

 

 

Patent outstanding for the development of a scoring methodology for agency
mortgage backed securities.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional sheets attached

 

 

 

[g97721kii001.jpg]

 

 

 

Andrew McCormick

 

 

1


--------------------------------------------------------------------------------